                                          Case 3:20-cv-01255-WHO Document 12 Filed 07/13/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TRAYDEL MIGUEL TUCKER,                          Case No. 20-cv-01255-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER DISMISSING COMPLAINT
                                   9
                                                 v.                                      WITH LEAVE TO AMEND
                                  10     R. DAY, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Plaintiff Traydel Tucker alleges that two prison guards are responsible for a prison
                                  15   vehicle transport accident and Tucker’s resulting injuries. His 42 U.S.C. § 1983 complaint
                                  16   containing these allegations is now before the Court for review pursuant to 28 U.S.C.
                                  17   § 1915A(a).
                                  18          Tucker has not stated a claim for relief. Claims of negligence, such as a claim of
                                  19   negligent driving, are not actionable under section 1983. His allegation that Sergeant R.
                                  20   Day failed to put him in a seatbelt might be actionable, but Tucker will have to provide
                                  21   more information. His claims against the second guard, D. Navarrete, are insufficient
                                  22   because although Tucker names him as a defendant, he provides no description of
                                  23   Navarette’s actions.
                                  24          The complaint is DISMISSED with leave to file an amended complaint on or before
                                  25   August 28, 2020. Failure to file a proper amended complaint by the deadline, or a failure
                                  26   to comply in every respect with the instructions given in this order, will result in the
                                  27   dismissal of this suit and the entry of judgment in favor of defendants.
                                  28
                                            Case 3:20-cv-01255-WHO Document 12 Filed 07/13/20 Page 2 of 4




                                   1

                                   2                                           DISCUSSION
                                   3   A.      Standard of Review
                                   4           A federal court must conduct a preliminary screening in any case in which a
                                   5   prisoner seeks redress from a governmental entity or officer or employee of a
                                   6   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   7   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   8   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   9   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  10   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  11           A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  12   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
Northern District of California
 United States District Court




                                  13   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                  14   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  15   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  16   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                  17   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  18   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  19   (9th Cir. 1994).
                                  20           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  21   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  22   violated, and (2) that the alleged violation was committed by a person acting under the
                                  23   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  24   B.      Legal Claims
                                  25           Tucker alleges that he suffered injuries from an August 30, 2019 vehicle accident
                                  26   caused by the negligent actions of R. Day and D. Navarrete, prison guards at Salinas
                                  27   Valley State Prison. He alleges Day “drove the transporting van directly up the wheelchair
                                  28   ramp located in front of Facility 29 causing the van to be in collision with the side bar of
                                                                                      2
                                          Case 3:20-cv-01255-WHO Document 12 Filed 07/13/20 Page 3 of 4




                                   1   the wheel ramp.” (Compl., Dkt. No. 1 at 3.) He alleges that Day had earlier refused
                                   2   Tucker’s request for a seatbelt. When Tucker arrived at the facility, he was placed in a
                                   3   holding cell but received no medical assistance.
                                   4          The claims against Day are insufficient. Day’s negligent driving alone cannot be
                                   5   the basis for an Eighth Amendment claim under section 1983. Neither negligence nor
                                   6   gross negligence constitutes deliberate indifference under the Eighth Amendment. Farmer
                                   7   v. Brennan, 511 U.S. 825, 835-37 & n.4 (1994); Estelle v. Gamble, 429 U.S. 97, 104
                                   8   (1976). His failure to put Tucker in a seatbelt might be actionable, but Tucker has not
                                   9   stated how he was injured. Without a specific description of the physical injuries Tucker
                                  10   suffered and an allegation that such injuries would not have occurred but for Day’s actions,
                                  11   no claim is stated. Accordingly, Tucker’s claims against Day are DISMISSED with leave
                                  12   to amend.
Northern District of California
 United States District Court




                                  13          Tucker’s claims against Navarrete are also DISMISSED with leave to amend.
                                  14   Tucker names Navarette as a defendant but does not describe his actions in any way.
                                  15   Without specific factual allegations describing Navarette’s actions and responsibilities, the
                                  16   Court cannot assess whether he could be liable for his conduct.
                                  17          In composing his amended complaint, Tucker should pay close attention to the
                                  18   following. “A person deprives another ‘of a constitutional right, within the meaning of
                                  19   section 1983, if he does an affirmative act, participates in another’s affirmative acts, or
                                  20   omits to perform an act which he is legally required to do that causes the deprivation of
                                  21   which [the plaintiff complains].” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988)
                                  22   (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). The inquiry into causation
                                  23   must be individualized and focus on the duties and responsibilities of each individual
                                  24   defendant whose acts or omissions are alleged to have caused a constitutional deprivation.
                                  25   Id. Defendants cannot be held liable for a constitutional violation under 42 U.S.C. § 1983
                                  26   unless they were integral participants in the unlawful conduct. Keates v. Koile, 883 F.3d
                                  27   1228, 1241 (9th Cir. 2018).
                                  28          In addition, supervisory defendants are not responsible simply because they are
                                                                                      3
                                          Case 3:20-cv-01255-WHO Document 12 Filed 07/13/20 Page 4 of 4




                                   1   supervisors. There is no respondeat superior liability under § 1983. Taylor v. List, 880
                                   2   F.2d 1040, 1045 (9th Cir.1989). It is not enough that the supervisor merely has a
                                   3   supervisory relationship over the defendants; the plaintiff must show that the supervisor
                                   4   “participated in or directed the violations, or knew of the violations and failed to act to
                                   5   prevent them.” Id. Furthermore, supervisor defendants are entitled to qualified immunity
                                   6   where the allegations against them are simply “bald” or “conclusory” because such
                                   7   allegations do not “plausibly” establish the supervisors’ personal involvement in their
                                   8   subordinates’ constitutional wrong. Iqbal, 129 S. Ct. at 1948-52.
                                   9                                          CONCLUSION
                                  10          The complaint is DISMISSED with leave to file an amended complaint on or before
                                  11   August 28, 2020. The amended complaint must include the caption and civil case number
                                  12   used in this order (20-01255 WHO (PR)) and the words FIRST AMENDED
Northern District of California
 United States District Court




                                  13   COMPLAINT on the first page. The amended complaint must also appear on this Court’s
                                  14   form. Because an amended complaint completely replaces the previous complaints,
                                  15   plaintiff must include in his first amended complaint all the claims he wishes to present
                                  16   and all of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262
                                  17   (9th Cir. 1992). He may not incorporate material from the prior complaint by reference.
                                  18   Failure to file an amended complaint in accordance with this order will result in dismissal
                                  19   of this action under Federal Rule of Civil Procedure 41(b) for failure to prosecute.
                                  20          IT IS SO ORDERED.
                                  21   Dated: July 13, 2020
                                                                                          _________________________
                                  22
                                                                                          WILLIAM H. ORRICK
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
